Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses a  method for determining an RA-RNTI, comprising: determining, by a terminal, a Random Access-Radio Network Temporary Identifier,
RA-RNTI, according to time-frequency resources occupied by a random access preamble sequence, wherein the time-frequency resources are time-frequency resources in Orthogonal Frequency Division Multiplexing, OFDM, symbol level; receiving, by the terminal, a random access response message transmitted by a base station, and descrambling downlink control information contained in the random access response message by using the RA-RNTI.

Claim 2  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the RA-RNTI is determined according to time domain resource related parameters and frequency domain resource related parameters of the time-frequency resources occupied by the random access preamble; wherein the time domain resource related parameters comprise: an index of first OFDM symbol occupied by the random access preamble in its slot, and an index of a slot occupied by the random access preamble in its radio frame; the frequency domain resource related parameters comprise: an index of a frequency domain bandwidth occupied by a Physical Random Access CHannel, PRACH, corrected based on a coefficient; the coefficient is determined according to a number of slots in a subframe and a 20 number of OFDM symbols in a slot, and the PRACH is used to transmit the random access preamble.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein a calculation formula of the RA-RNTI is: RA-RNTI = | + start_symbol_index_in_ slot + slot_id * N_symbol_per_slot + 10 * N_slot_per_ subframe * N symbol per slot * f_id 25 wherein: start_symbol_index_in_slot is an index of first OFDM symbol occupied by the random access preamble in its slot; slot_id is an index of first slot occupied by the random access preamble in its radio frame; N_symbol_per_slot represents a number of OFDM symbols in a slot; 30 N_slot_per_subframe represents a number of slots in a subframe; f_idis an index of a frequency domain bandwidth occupied by a PRACH. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses, wherein the RA-RNTI is determined according to time domain resource related parameters and frequency domain resource related parameters of the time-frequency resources occupied by the preamble; wherein the time domain resource related parameters comprise: the index of the random access preamble sequence in the slot occupied by the random access preamble, the number of OFDM symbols contained in the random access preamble sequence, and the index of the slot occupied by the random access preamble in its radio frame, wherein the index of the first OFDM symbol occupied by the random access preamble in its slot corresponds to the slot occupied by the random access preamble, and the number of OFDM symbols contained in the random access  preamble sequence corresponds to the format of the random access preamble sequence; the frequency domain resource related parameters comprise: the index of the frequency domain bandwidth occupied by a PRACH corrected based on a coefficient; the coefficient is determined according to the number of slots in a subframe and the number of OFDM symbols in a slot, and the PRACH is used to transmit the random access preamble.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the calculation formula of the RA-RNTI is: RA-RNTI = 1 + sequence id per slot * N OS +slot_id * N symbol per slot + 10 * N_slot_per_ subframe * N symbol per slot * f_id wherein: sequence _id_per_slot is the index of the random access preamble sequence in the slot  occupied by the random access preamble; wherein the correspondence between the slots and the indexes of the random access preambles is pre-configured or pre-agreed;
N_OS is the number of OFDM symbols contained in a random access preamble sequence; wherein the N_OS is pre-configured or pre-agreed, and different random access preamble sequences correspond to different N_ OSs;  slot_id is the index of first slot occupied by the random access preamble in its radio frame; N_symbol_per_slot represents the number of OFDM symbols in a slot; N_slot_per_subframe represents the number of slots in a subframe; f_id is the index of the frequency domain bandwidth occupied by a PRACH.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the RA-RNTI is determined according to time domain resource related parameters and frequency domain resource related parameters of the time-frequency resources occupied by the preamble;

wherein the time domain resource related parameters comprise: the index of the random access preamble sequence in the slot occupied by the random access preamble, the total number  of random access preamble sequences in the slot occupied by the random access preamble, and the index of the slot occupied by the random access preamble in its radio frame, wherein the index of the first OFDM symbol occupied by the random access preamble in its slot corresponds to the slot occupied by the random access preamble, and the total number of random access preamble sequences in the slot occupied by the random access preamble corresponds to the slot index; the frequency domain resource related parameters comprise: the index of the frequency domain bandwidth occupied by a PRACH corrected based on a coefficient; the coefficient is determined according to the number of slots in a subframe and the number of OFDM symbols in a slot, and the PRACH is used to transmit the random access preamble.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the calculation formula of the RA-RNTI is: RA-RNTI = 1 + sequence _id_per slot + slot_id * N sequence per slot + 10 * N_slot_per_ subframe * N symbol per slot * f_id wherein: sequence_id_per_slot is the index of the random access preamble sequence in the slot occupied by the random access preamble; wherein the correspondence between the slots and the indexes of the random access preambles is pre-configured or pre-agreed;
N_sequence_per_ slot is the total number of random access preamble sequences in the slot occupied by the random access preamble; wherein N_sequence_per_ slot corresponds to the slot, and the total number of random access preamble sequences in a slot is pre-configured or pre-agreed;

slot_id is the index of first slot occupied by the random access preamble in its radio frame;

N_symbol_per_ slot represents the number of OFDM symbols in a slot; N_slot_per_subframe represents the number of slots in a subframe; f_id is the index of the frequency domain bandwidth occupied by a PRACH.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses A method for determining an RA-RNTI, comprising: determining, by a base station, a Random Access-Radio Network Temporary Identifier,
RA-RNTI, according to time-frequency resources occupied by a random access preamble
transmitted by a terminal, wherein the time-frequency resources are time-frequency resources in
Orthogonal Frequency Division Multiplexing, OFDM, symbol level; transmitting, by the base station, a random access response message, wherein the random access response message comprises downlink control information allocated by the base station for the terminal, and the downlink control information is scrambled by using the RA-RNTI. 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the RA-RNTI is determined according to time domain resource related parameters and frequency domain resource related parameters of the time-frequency resources occupied by the random access preamble; wherein the time domain resource related parameters comprise: an index of first OFDM symbol occupied by the random access preamble in its slot, and an index of a slot occupied by the random access preamble in its radio frame; the frequency domain resource related parameters comprise: an index of a frequency domain bandwidth occupied by a Physical Random Access CHannel, PRACH, corrected based on a coefficient; the coefficient is determined according to a number of slots in a subframe and a
number of OFDM symbols in a slot, and the PRACH is used to transmit the random access
preamble.

Claim 10  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses, wherein a calculation formula of the RA-RNTI is: RA-RNTI = | + start_symbol_index_in_ slot + slot_id * N_symbol_per_slot + 10 * N_slot_per_ subframe * N symbol per slot * f_id  wherein: start_symbol_index_in_slot is an index of first OFDM symbol occupied by the random access preamble in its slot; slot_id is an index of first slot occupied by the random access preamble in its radio frame; N_symbol_per_slot represents [[the|] a number of OFDM symbols in a slot; 20 N_slot_per_ subframe represents [[the]] a number of slots in a subframe; f_id is an index of a frequency domain bandwidth occupied by a PRACH.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the RA-RNTI is determined according to time domain resource related parameters and frequency domain resource related parameters of the time-frequency resources occupied by the preamble; wherein the time domain resource related parameters comprise: the index of the random access preamble sequence in the slot occupied by the random access preamble, the number of OFDM symbols contained in the random access preamble sequence, and the index of the slot occupied by the random access preamble in its radio frame, wherein the index of the first OFDM symbol occupied by the random access preamble in its slot corresponds to the slot occupied by the random access preamble, and the number of OFDM symbols contained in the random access preamble sequence corresponds to the format of the random access preamble sequence; the frequency domain resource related parameters comprise: the index of the frequency domain bandwidth occupied by a PRACH corrected based on a coefficient; the coefficient is determined according to the number of slots in a subframe and the number of OFDM symbols in  a slot, and the PRACH is used to transmit the random access preamble.

Claim 12  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the calculation formula of the RA-RNTI is: RA-RNTI = 1 + sequence id per slot * N OS +slot_id * N symbol per slot + 10 * N_slot_per_ subframe * N symbol per slot * f_id 5 wherein: sequence id per slot is the index of the random access preamble sequence in the slot occupied by the random access preamble; wherein the correspondence between the slots and the indexes of the random access preambles is pre-configured or pre-agreed; N_OS is the number of OFDM symbols contained in a random access preamble sequence;
wherein the N_OS is pre-configured or pre-agreed, and different random access preamble sequences correspond to different N_ OSs; slot_id is the index of first slot occupied by the random access preamble in its radio frame; N_symbol_per_slot represents the number of OFDM symbols in a slot;
N_slot_per_subframe represents the number of slots in a subframe; f_id is the index of the frequency domain bandwidth occupied by a PRACH.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses communication device, comprising: a processor and a memory, wherein the processor is configured, when executing a computer
program stored in the memory, to implement the process of: determining, by a terminal, a Random Access-Radio Network Temporary Identifier, RA-RNTI, according to time-frequency resources occupied by a random access preamble sequence, wherein the time-frequency resources are time-frequency resources in Orthogonal Frequency Division Multiplexing, OFDM, symbol level; receiving, by the terminal, a random access response message transmitted by the base station, and descrambling downlink control information contained in the random access response message by using the RA-RNTI.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein the RA-RNTI is determined according to time domain resource related parameters and frequency domain resource related parameters of the time-frequency resources occupied by the random access preamble;
 wherein the time domain resource related parameters comprise: an index of first OFDM symbol occupied by the random access preamble in its slot, and an index of a slot occupied by the random access preamble in its radio frame; the frequency domain resource related parameters comprise: an index of a frequency domain bandwidth occupied by a Physical Random Access CHannel, PRACH, corrected based on a coefficient; the coefficient is determined according to a number of slots in a subframe and a number of OFDM symbols in a slot, and the PRACH is used to transmit the random access preamble. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses wherein a calculation formula of the
RA-RNTI = | + start_symbol_index_in_ slot + slot_id * N_symbol_per_slot + 10 * N_slot_per_ subframe * N symbol per slot * f_id wherein: start_ symbol index in slot is an index of first OFDM symbol occupied by the randomaccess preamble in its slot; slot_id is an index of first slot occupied by the random access preamble in its radio frame; N_symbol_per_slot represents a number of OFDM symbols in a slot; N_slot_per_subframe represents a number of slots in a subframe;  f_idis an index of a frequency domain bandwidth occupied by a PRACH.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses. A communication device, comprising: a processor, a memory, a transceiver and a bus interface; the processor is configured to read programs in the memory and perform the method of claim 8.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication No.2020/0275491 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because REN discloses, wherein the RA-RNTI is determined
 according to time domain resource related parameters and frequency domain resource related
parameters of the time-frequency resources occupied by the random access preamble;
wherein the time domain resource related parameters comprise: an index of first OFDM symbol occupied by the random access preamble in its slot, and an index of a slot occupied by the random access preamble in its radio frame;the frequency domain resource related parameters comprise: an index of a frequency domain bandwidth occupied by a Physical Random Access CHannel, PRACH, corrected based on a coefficient; the coefficient is determined according to a number of slots in a subframe and a number of OFDM symbols in a slot, and the PRACH is used to transmit the random access preamble.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463